Citation Nr: 1627828	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for valvular heart disease, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969.  Service in the Republic of Vietnam is indicated by the record.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2011 and December 2012 rating decisions.

In the February 2011 decision, the RO, inter alia, originally denied service connection for sleep apnea,.  In May 2011, the Veteran, through his agent, submitted periodical evidence in support of his claim; namely, journal articles in support of a nexus between sleep apnea and diabetes mellitus.  In a May 2013 rating decision, the RO reconsidered the claim on the basis of all evidence of record, and again denied service connection .  See 38 C.F.R. § 3.156 (b) (2015).  A statement of the case (SOC) as to the denial of service connection for sleep apnea was issued in February 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) later that same month.

In the December 2012 rating decision, the RO, inter alia, denied service connection for valvular heart disease.  In January 2013, the Veteran filed a notice of disagreement (NOD) with respect to the denial.  An SOC was issued in February 2013 and the Veteran filed a substantive appeal (via a VA Form 9) later in February 2013.  In October 2013, the Board requested an additional medical opinion in this matter from the Veterans Health Administration (VHA).  An opinion was provided in December 2013.

In April 2014, the Board, inter alia, remanded the claim for service connection for valvular heart disease to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action in response to the Remand, the AMC continued to deny the claim (as reflected by April 2016 SSOC) and returned the matter to the Board for further appellate consideration.

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran indicated his desire to withdraw from appeal the claim for service connection for valvular heart disease; that matter is being formally dismissed below.

The claim for o service connection for obstructive sleep apnea is addressed in the Remand following the Order; this matter is being remanded to the  agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In May 2016, prior to the promulgation of an appellate decision, the Veteran stated that he wished to withdraw from appeal the claim for service connection for valvular heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as the claim for service connection for valvular heart disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the May 2016 Board hearing, the Veteran stated that he wished to withdraw from his appeal his claim of entitlement to service connection for valvular heart disease.  Thus, no allegations of errors of fact or law remain for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for valvular heart disease is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claim on appeal is warranted.

In March 2012, the Veteran underwent  VA examination in connection with his claim for  service connection for obstructive sleep apnea.  The examiner indicated that the "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  Critically, however, the examiner failed to address whether the diagnosed sleep apnea is or has been aggravated by the service-connected diabetes mellitus.  In addition, the Board notes that the Veteran, through his agent, has submitted periodical evidence in support of his claim, including articles from the American Academy of Sleep Medicine, the International Diabetes Federation, and the Huffington Post, which purport to link the onset of sleep apnea to diabetes mellitus.  To this end, the Veteran's agent has argued that the Veteran suffered from pre-diabetes symptoms, which substantially contributed to the development of obstructive sleep apnea.  See the May 2016 Board hearing transcript, pg. 8; see also the written argument of the Veteran's agent dated May 2016.

Thus, there remain questions as to current etiology of the claimed obstructive sleep apnea, which the Board may not resolve on its own.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  The Board, therefore, finds that the medical evidence currently of record is inadequate to resolve the claim for service connection for sleep apnea currently on appeal, and further that medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete with respect to the claim, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated since June 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his agent a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician an addendum opinion addressing the etiology of diagnosed obstructive sleep apnea, based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the physician designated to provide the addendum opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to the diagnosed obstructive sleep apnea, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was caused OR is or has been aggravated (worsened beyond natural progression, by service-connected disability-in particular, diabetes mellitus, type II.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence (to include medical articles submitted by the Veteran's agent), and all lay assertions (to include the agent's argument  that the Veteran suffered from pre-diabetes prior to his diabetes mellitus diagnosis, which he claims was a substantial contributor to the development of obstructive sleep apnea).

In this regard, the examiner should note that the absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his agent an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


